Citation Nr: 0843825	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-36 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1996 to 
August 2000, and from February to August 2002. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2005 rating decision in which the RO denied 
entitlement to a TDIU.  In May 2005, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in November 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2005.

In the May 2005 NOD, the veteran requested a hearing before a 
Decision Review Officer (DRO) at the RO.  A June 2005 letter 
informed the veteran that her hearing was scheduled in June 
2005.  However, in a statement received on the date of the 
scheduled hearing, the veteran's representative indicated 
that the veteran wished to cancel her personal hearing 
request.  

In June 2008, a Deputy Vice-Chairman of the Board denied the 
veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2008). 
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's only service-connected disability is 
bipolar disorder, rated as 70 percent disabling.  

3.  Competent and persuasive evidence does not establish that 
the veteran's service-connected bipolar disorder precludes 
her from obtaining or retaining substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

Pertinent to claims for increase (to include a claim for a 
TDIU), a claimant must be provided with the appropriate 
criteria as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for a TDIU, and 
provided notice of what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter specifically informed 
the veteran to submit any evidence in her possession 
pertinent to the claim on appeal, consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect.  The May 
2005 RO rating decision reflects the initial adjudication of 
the claim after issuance of this letter.  Hence, the October 
2004 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  

The Board notes that the appellant has not been provided 
specific notice regarding VA assignment of disability ratings 
and effective dates.  However, on these facts, such omission 
is not shown to prejudice the appellant.  Because the Board's 
decision herein denies the claim for a TDIU, no disability 
rating or effective date is being, or will be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of VA treatment 
records and the report of a November 2004 VA examination.  
The Board also finds that no additional RO action to further 
develop the record is warranted. 

The Board notes that, during VA treatment in July 2004, the 
veteran reported that she had been seeking outside care of a 
local psychiatrist, which her father was paying for, but that 
she was not currently being seen or treated by anyone.  
Records of treatment from this private psychiatrist have not 
been associated with the claims file.   

VA is only required to obtain evidence that is "adequately 
identified."  38 U.S.C.A. § 5103A(b),(c).  The veteran has 
not identified the private psychiatrist from whom she sought 
treatment sometime prior to July 2004, nor has she submitted 
a VA Form 21-4142 (Authorization for Release of Information) 
to enable VA to obtain these records.  As such, these records 
have not been adequately identified and it is not possible 
for VA to obtain them.  In any event, there is also no 
evidence or allegation that these records bear on the basis 
of the denial of the claim for a TDIU-the lack of competent, 
probative evidence that the veteran's service-connected 
bipolar disorder precludes her from obtaining or retaining 
substantially gainful employment-the very matter on which 
this case turns.  

In addition the Board has considered the fact that the 
November 2004 VA examination report reflects that the veteran 
was seen as a walk-in on the date of her VA examination, and 
restarted on Buspar; however, the most recent record of VA 
treatment associated with the claims file is from October 
2004.  Nevertheless, it is clear from the November 2004 
examination report that the VA examiner, who reviewed the 
veteran's online medical records, and specifically discussed 
this November 2004 walk-in visit, that such treatment was 
considered in the examiner's assessment regarding whether the 
veteran's service-connected bipolar disorder precludes 
employment.  

Accordingly, a remand to obtain any records of treatment from 
a private psychiatrist prior to July 2004, and the records of 
walk-in VA treatment in November 2004, would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2008).

In this case, the veteran meets the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), 
for consideration of a TDIU, as service connection is in 
effect for bipolar disorder, rated as 70 percent disabling.  
However, the remaining question is whether the veteran's 
service-connected disability, in fact, renders her 
unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to her age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

On her August 2004 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the veteran 
indicated that she had completed two years of college, and 
that she had last worked full-time in the U.S. Marine Corps, 
and had worked as a waitress in March 2004 and as a bartender 
in June 2004.  The veteran stated that she wanted to work, 
but could not leave her home, and had canceled many doctors 
appointments due to anxiety attacks.  

Records of VA treatment from January 2003 to October 2004 
include diagnoses of and treatment for bipolar disorder.  
During VA treatment in September 2003, the veteran reported 
that she was currently unemployed, and gave a history of 
"over 40 jobs" in the past five or so years, as a bartender 
and waitress, but noted that none of these jobs were for any 
substantial amount of time.  In October 2003, the veteran 
reported that she felt unable to life her life and engage in 
education, work, and other activities due to anxiety and 
panic symptoms, although she reported that these symptoms had 
somewhat reduced in the past few months.  The Axis I 
diagnoses were rule out bipolar disorder, generalized anxiety 
disorder, and panic disorder.  In January 2004, the veteran 
described moderate anxiety, but denied severe anxiety or 
panic.  She reported that her mother had offered to help her 
find a full-time job, although the veteran felt that she 
could only tolerate a part-time job.  The Axis I diagnoses 
were generalized anxiety disorder and nicotine dependence.  

A July 2004 record of treatment reflects that the veteran had 
taken herself off of her medications, and that she was not 
currently being seen or treated by anyone.  The veteran 
reported that she felt her bipolar disorder was under 
control.  She stated that her biggest concern was that, at 
times, she had anxiety, but added that she had learned to 
talk herself out of the anxiety.  In terms of employment, the 
veteran reported that she was currently working for one of 
her friends.  The pertinent assessment was bipolar disorder.  
The nurse noted that the veteran felt she was fine off of her 
medications and could handle her anxiety on her own.  She was 
described as stable.  A Global Assessment of Functioning 
(GAF) score of 81 was assigned in July 2004.  

The veteran was afforded a VA mental disorders examination in 
November 2004.  The examiner noted that the veteran had 
previously been evaluated during a November 2002 VA 
examination, at which time the examiner noted that she was 
not currently in treatment or on any medications; 
consequently, the symptoms of her disorder significantly 
impaired her occupational and social adjustment, but with 
treatment, the severity of her symptoms should improve, and 
she would most likely be able to secure employment.  The 
November 2004 examiner noted that the veteran appeared 
extremely anxious.  She reported that she was not currently 
working or attending school, adding that she was unable to 
keep a job in which she had to interact with people because 
she would "get mean" and say terrible things.  She added 
that it was difficult for her to leave her house because of 
extreme anxiety.  She stated that the only job she had held 
since November 2002 was as a waitperson, adding that she was 
hired by a friend, but fired after one month due to her rude 
and mean interactions with customers.  The examiner noted 
that the veteran did not describe any other jobs, although it 
was not clear whether this was because she had not held any 
other jobs, or she simply did not describe them, adding that 
obtaining answers to direct questions was difficult.  The 
veteran reported that she had no friends and was very 
isolated, as her psychiatric symptoms prevented her from 
socializing with others, although she stated that she had a 
boyfriend who was "on and off" and that she did volunteer 
work for the American Legion.  

The examiner noted that review of the VA treatment records 
reflect that the veteran was seen once by a social worker for 
an initial evaluation, but did not return for any counseling 
sessions, and was seen four times for medication management, 
although she consistently declined to take a mood stabilizer 
due to concerns about side effects and had been only 
intermittently compliant with her medication regimens.  The 
veteran reported that she had good days and bad days, stating 
that some days she stayed home curled up in bed, and other 
days she could go to her local store to buy milk, but could 
not go any further.  She added that driving long distances 
was difficult due to her anxiety, which is why she had not 
returned to the Highland Drive VA Medical Center (VAMC) for 
treatment since January.  Regarding employment, the veteran 
reported that she wanted to work and complete her college 
degree.  She expressed that she wanted to "give back" to 
the community, and volunteered for the American Legion, where 
she was an officer, and wrote cards when someone passed away, 
adding that she was able to accomplish her volunteer duties.  

The Axis I diagnosis was bipolar disorder and the examiner 
assigned a GAF score of 50.  The examiner commented that the 
veteran's symptom presentation had not increased in severity 
since her November 2002 VA examination, and she continued to 
be non-compliant with treatment and was not on medication.  
The examiner opined that, with appropriate treatment and 
medications, it was expected that there would be an 
improvement in her condition.  The examiner added that the 
severity of the veteran's current symptoms would make 
employment difficult, however, with proper treatment, her 
symptoms would improve and she would be employable.  

Considering the governing criteria in light of the above-
noted evidence, the Board finds that the record does not 
establish that the criteria for a TDIU are met.  

None of the medical evidence supports the veteran's 
assertions that her service-connected bipolar disorder 
renders her unable to obtain or retain substantially gainful 
employment.  In this regard, the November 2004 VA examiner 
opined that the veteran's current symptoms only made 
employment difficult, as opposed to precluding employment.  
Moreover, the examiner noted, as was previously indicated 
during the November 2002 VA examination, that the veteran was 
not compliant with treatment, and that, with proper treatment 
her symptoms would improve and she would be employable.  In 
addition, the veteran herself reported that she was able to 
fulfill her volunteer duties with the American Legion.  

This conclusion is further bolstered by the assigned GAF 
scores.  Records of VA treatment reflect a GAF score of 81, 
assigned in July 2004, and the November 2004 VA examiner 
assigned a GAF score of 50.  According to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), GAF scores 
ranging from 41 to 50 are indicative of any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job), and the GAF score 
of 81 reflects absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).  Therefore, the GAF scores suggest 
minimal or, at worst, serious impairment in occupational 
functioning, but do not indicate that the veteran is 
precluded from employment due to bipolar disorder.  

The Board also has considered the assertions by and on the 
veteran's behalf; however, none of this evidence provides a 
basis for allowance of the claim.  Specifically, the Board 
has considered the assertion of the veteran's representative, 
made in the February 2006 VA Form 646 (Statement of 
Accredited Representative in Appealed Case) that the veteran 
could not leave her home to obtain treatment, and the VA 
examiner opined that employment would be difficult without 
treatment.  However, as noted above, the medical evidence 
reflects only that employment would be difficult if the 
veteran were to continue to be non-compliant with treatment.  
Such difficulty is contemplated in the 70 percent rating 
assigned for bipolar disorder.  

To whatever extent the veteran and her representative attempt 
to establish the veteran's entitlement to a TDIU on the basis 
of their assertions, alone, the Board emphasizes that neither 
the veteran nor her representative is shown to possess 
expertise in medical or vocational matters (see Bostain v. 
West , 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 
Vet. App. 183, 186 (1997)), and none of these lay assertions 
is supported objectively.  As such, the Board must conclude 
that the criteria for assignment of a TDIU are not met.  
While the record reflects that the veteran has not been 
employed since separation from service, with the exception of 
some brief periods of employment as a waitperson and 
bartender in 2004, the competent, probative evidence simply 
does not support any lay assertions that the veteran is 
unemployable due to service-connected disability.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


